DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 10/29/2020.  Claims 1-15 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statements (IDS) submitted on 2/23/2021 and 5/3/2022 have been considered by the examiner.

Drawings
2.	The drawings that were filed on 10/29/2020 have been considered by the examiner.

Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“Rendering a textual indicator of the threshold distance in proximity to the boundary element” is not mentioned in the specification (Claims 5 and 13). 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 4-5, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michie (US 5337057 A).
7.	Regarding Claim 1, Michie teaches a method comprising: receiving weather related data (Michie: [Column 1, Lines 21-24] and [Column 2, Lines 49-53] "With this arrangement, close-in targets such as weather disturbances are displayed larger and with substantial detail while more distant disturbances are displayed in a manner so as to alert the user to same."  Also, "Pulses are directed from antenna 12 to a target such as a weather cell as shown in FIG. 1. The pulses are reflected from the target to antenna/receiver 12 and are directed to a preamplifier 16 via circulator 14 so as to provide an amplified signal [receive weather related data].");
Defining a near range portion of a rendering area corresponding to an area within a threshold distance; defining a mid-to-long range portion of the rendering area corresponding to an area beyond the threshold distance (Michie: [Column 1, Lines 64-68; Column 2, Lines 1-2] "In implementing the invention, values for a plurality of range rings are determined for a non-linear scale. With reference to FIG. 1, four such rings are shown and are designated by the numerals 2, 4, 6 and 8. Range ring 8 [mid to long range portion beyond threshold] is at full distance, range ring 6 [mid to long range portion beyond threshold] is at three-quarter distance, range ring 4 [mid to long range portion beyond threshold] is at one-half distance and range ring 2 [near range portion within threshold] is at one-quarter distance."); 
Identifying weather related data associated with a distance within the threshold distance; rendering the weather related data within the threshold distance in the near range portion at a first scale; identifying weather related data associated with a distance beyond the threshold distance; compressing a distance from a center point for each the weather related data beyond the threshold distance; and rendering the distance compressed weather related data beyond the threshold distance in the mid-to-long range portion, wherein the near range portion and mid-to-long range portion are rendered to preserve a radial orientation for each weather related datum (Michie: [Column 1, Lines 18-24], [Column 1, Lines 27-45], and [Column 2, Lines 2-7] "The present invention, on the other hand, features a non-linear range scale which emphasizes the close-in range relative to a more distant range. With this arrangement, close-in targets such as weather disturbances are displayed larger and with substantial detail while more distant disturbances are displayed in a manner so as to alert the user to same."  Also, "This invention contemplates a non-linear radar range scale display arrangement wherein close-in targets are displayed [render weather related data within threshold distance] with substantial detail, while more distant targets [render compressed weather data beyond threshold distance] are simultaneously discernable. For example, when using a radar system for detecting weather disturbances, a displayed weather pattern might be that of a long frontal weather disturbance... To alleviate this situation, the scale displayed in accordance with the present invention is proportional to the logarithm (log) to the base ten of the range (R). The displayed scale can be commensurate with a variety of non-linear functions in addition to log R as aforenoted, such as the square root of R, or R.sup.a, where "a" is a positive value less than one. The selection of a specific non-linear function is dependent upon how much emphasis is required on close-in versus distant ranges."  Also, "Part of a target such as a weather cell 5 is within ring 2 [identify weather related data within threshold distance]; the rest of target 5 and most of a target 7 are within ring 4 [identify weather related data beyond threshold distance]; the rest of target 7 and targets 9, 11, 13 and part of a target 15 are within ring 6; and the rest of target 15 and targets 17 and 19 are within ring 8." Note that the weather data is rendered on the display in Figure 1 and uses a nonlinear scale in the outward direction to preserve a radial orientation for each weather-related datum.).  
8.	Regarding Claim 4, Michie remains as applied above in Claim 1, and further, teaches rendering a boundary element between the near range portion and the mid-to-long range portion (Michie: [Column 1, Lines 64-68; Column 2, Lines 1-2] "In implementing the invention, values for a plurality of range rings are determined for a non-linear scale. With reference to FIG. 1, four such rings [render boundary element] are shown and are designated by the numerals 2, 4, 6 and 8. Range ring 8 [mid to long range portion] is at full distance, range ring 6 [mid to long range portion] is at three-quarter distance, range ring 4 [mid to long range portion] is at one-half distance and range ring 2 [near range portion] is at one-quarter distance." Note that the range ring is the boundary element.).
9.	Regarding Claim 5, Michie remains as applied above in Claim 4, and further, teaches rendering a textual indicator of the threshold distance in proximity to the boundary element (Michie: [Column 1, Lines 64-68; Column 2, Lines 1-2] and [Column 2, Lines 20-31] "In implementing the invention, values for a plurality of range rings are determined for a non-linear scale. With reference to FIG. 1, four such rings are shown and are designated by the numerals 2, 4, 6 and 8. Range ring 8 [mid to long range portion] is at full distance, range ring 6 [mid to long range portion] is at three-quarter distance, range ring 4 [mid to long range portion] is at one-half distance and range ring 2 [near range portion] is at one-quarter distance."  Also, "For outer ring 8, D equals 1. Thus substituting appropriate values in equation (1), the following is obtained: 1=(log 320)/K, (2) where K equals 2.505. For ring 6, log R equals 0.75.times.2.505, or R equals 75.7 nm, nominally 80 nm [textual indicator], as shown in the Figure. Similarly, for ring 4, log R equals 0.5.times.2.505 or R equals 17.9, nominally 20 nm [textual indicator], and for ring 2 log R equals 0.25.times.2.505, or R equals 4.2, nominally 5 nm [textual indicator], as also shown in FIG. 1.").  
10.	Regarding Claim 9, Michie teaches a system comprising: a display; and at least one processor in data communication with the display and a memory storing processor executable code for configuring the at least one processor to: receive weather related data (Michie: [Column 1, Lines 21-24] and [Column 2, Lines 49-53], [Column 3, Lines 1-5], and [Column 3, Lines 9-13] "With this arrangement, close-in targets such as weather disturbances are displayed larger and with substantial detail while more distant disturbances are displayed in a manner so as to alert the user to same."  Also, "Pulses are directed from antenna 12 to a target such as a weather cell as shown in FIG. 1. The pulses are reflected from the target to antenna/receiver 12 and are directed to a preamplifier 16 via circulator 14 so as to provide an amplified signal [receive weather related data]." Also, "Detector/discriminator 24 provides an analog signal which is applied to a sample and hold circuit 25. Sample and hold circuit 25 are responsive to the START signal from microprocessor 21 for applying a sampled and held signal to the microprocessor." Also, "The digital signal is stored in a memory device 28 to be later applied to a display device 29 in an appropriate format. In this regard, it is noted that display device 28 is an external device and is connected to memory device 28 by a self-clocking high-speed bus 31."); 
Define a near range portion of display corresponding to an area within a threshold distance; define a mid-to-long range portion of the display corresponding to an area beyond the threshold distance (Michie: [Column 1, Lines 64-68; Column 2, Lines 1-2] "In implementing the invention, values for a plurality of range rings are determined for a non-linear scale. With reference to FIG. 1, four such rings are shown and are designated by the numerals 2, 4, 6 and 8. Range ring 8 [mid to long range portion beyond threshold] is at full distance, range ring 6 [mid to long range portion beyond threshold] is at three-quarter distance, range ring 4 [mid to long range portion beyond threshold] is at one-half distance and range ring 2 [near range portion within threshold] is at one-quarter distance.");
Identify weather related data associated with a distance within the threshold distance; render the weather related data within the threshold distance in the near range portion at a first scale; identify weather related data associated with a distance beyond the threshold distance; compress a distance from a center point for each the weather related data beyond the threshold distance; and render the distance compressed weather related data beyond the threshold distance in the mid-to-long range portion, wherein the near range portion and mid-to-long range portion are rendered to preserve a radial orientation for each weather related datum (Michie: [Column 1, Lines 18-24], [Column 1, Lines 27-45], and [Column 2, Lines 2-7] "The present invention, on the other hand, features a non-linear range scale which emphasizes the close-in range relative to a more distant range. With this arrangement, close-in targets such as weather disturbances are displayed larger and with substantial detail while more distant disturbances are displayed in a manner so as to alert the user to same."  Also, "This invention contemplates a non-linear radar range scale display arrangement wherein close-in targets are displayed [render weather related data within threshold distance] with substantial detail, while more distant targets [render compressed weather data beyond threshold distance] are simultaneously discernable. For example, when using a radar system for detecting weather disturbances, a displayed weather pattern might be that of a long frontal weather disturbance... To alleviate this situation, the scale displayed in accordance with the present invention is proportional to the logarithm (log) to the base ten of the range (R). The displayed scale can be commensurate with a variety of non-linear functions in addition to log R as aforenoted, such as the square root of R, or R.sup.a, where "a" is a positive value less than one. The selection of a specific non-linear function is dependent upon how much emphasis is required on close-in versus distant ranges."  Also, "Part of a target such as a weather cell 5 is within ring 2 [identify weather related data within threshold distance]; the rest of target 5 and most of a target 7 are within ring 4 [identify weather related data beyond threshold distance]; the rest of target 7 and targets 9, 11, 13 and part of a target 15 are within ring 6; and the rest of target 15 and targets 17 and 19 are within ring 8." Note that the weather data is rendered on the display in Figure 1 and uses a nonlinear scale in the outward direction to preserve a radial orientation for each weather-related datum.). 
11.	Regarding Claim 12, Michie remains as applied above in Claim 9, and further, teaches to render a boundary element between the near range portion and the mid-to-long range portion (Michie: [Column 1, Lines 64-68; Column 2, Lines 1-2] "In implementing the invention, values for a plurality of range rings are determined for a non-linear scale. With reference to FIG. 1, four such rings [render boundary element] are shown and are designated by the numerals 2, 4, 6 and 8. Range ring 8 [mid to long range portion] is at full distance, range ring 6 [mid to long range portion] is at three-quarter distance, range ring 4 [mid to long range portion] is at one-half distance and range ring 2 [near range portion] is at one-quarter distance." Note that the range ring is the boundary element.).
12.	Regarding Claim 13, Michie remains as applied above in Claim 12, and further, teaches to render a textual indicator of the threshold distance in proximity to the boundary element (Michie: [Column 1, Lines 64-68; Column 2, Lines 1-2] and [Column 2, Lines 20-31] "In implementing the invention, values for a plurality of range rings are determined for a non-linear scale. With reference to FIG. 1, four such rings are shown and are designated by the numerals 2, 4, 6 and 8. Range ring 8 [mid to long range portion] is at full distance, range ring 6 [mid to long range portion] is at three-quarter distance, range ring 4 [mid to long range portion] is at one-half distance and range ring 2 [near range portion] is at one-quarter distance."  Also, "For outer ring 8, D equals 1. Thus substituting appropriate values in equation (1), the following is obtained: 1=(log 320)/K, (2) where K equals 2.505. For ring 6, log R equals 0.75.times.2.505, or R equals 75.7 nm, nominally 80 nm [textual indicator], as shown in the Figure. Similarly, for ring 4, log R equals 0.5.times.2.505 or R equals 17.9, nominally 20 nm [textual indicator], and for ring 2 log R equals 0.25.times.2.505, or R equals 4.2, nominally 5 nm [textual indicator], as also shown in FIG. 1.").  

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 6, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Michie (US 5337057 A).
17.	Regarding Claim 6, Michie remains as applied above in Claim 1, and further, teaches receiving an instruction to change the first scale (Michie: [Column 4, Lines 56-58] "It should be noted that the arrangement can be used on any range scale [change first scale] by simply changing the main clock input.").
	Michie fails to explicitly teach rendering the near range portion at a second scale; re-compressing the distance from the center point for each the weather-related data beyond the threshold distance based on the second scale; and re-rendering the distance compressed weather-related data beyond the threshold distance in the mid-to-long range portion.  
	However, Michie does teach that the display can be used at any scale and also teaches to rendering the near range portion… compressing the distance from the center point for each the weather-related data beyond the threshold distance… rendering the distance compressed weather-related data beyond the threshold distance in the mid-to-long range portion (Michie: [Column 1, Lines 27-45] "This invention contemplates a non-linear radar range scale display arrangement wherein close-in targets are displayed [render weather related data within threshold distance (near range portion)] with substantial detail, while more distant targets [render compressed weather data beyond threshold distance] are simultaneously discernable. For example, when using a radar system for detecting weather disturbances, a displayed weather pattern might be that of a long frontal weather disturbance... To alleviate this situation, the scale displayed in accordance with the present invention is proportional to the logarithm (log) to the base ten of the range (R). The displayed scale can be commensurate with a variety of non-linear functions in addition to log R as aforenoted, such as the square root of R, or R.sup.a, where "a" is a positive value less than one. The selection of a specific non-linear function is dependent upon how much emphasis is required on close-in versus distant ranges.").
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to change the scale of the display by rendering the near range portion at a second scale, re-compressing the weather-related data beyond the threshold distance, and re-rendering the weather-related data beyond the threshold distance in view of Michie’s [Column 4, Lines 56-58] to change the scale of the display.  Therefore, to change the scale, it would be obvious because Michie teaches to change the scale and to render the near range portion, compress the distance for each weather-related data beyond the threshold distance, and to render the weather-related data beyond the threshold.
18.	Regarding Claim 8, Michie remains as applied above in Claim 1.
	Michie fails to explicitly teach receiving an instruction to change the threshold distance to a new threshold distance; re-identifying weather related data associated with a distance within the new threshold distance; re-rendering the weather related data within the new threshold distance in the near range portion at the first scale; re-identifying weather related data associated with a distance beyond the new 10129134US01 threshold distance; compressing the distance from a center point for each the weather related data beyond the new threshold distance; and re-rendering the distance compressed weather related data beyond the threshold distance in the mid-to-long range portion. 
	However, Michie does teach to change the first scale… (Michie: [Column 4, Lines 56-58] "It should be noted that the arrangement can be used on any range scale [change threshold distance] by simply changing the main clock input." Note that a skilled practitioner would recognize that changing the scale of Michie would also change the threshold distances because the threshold distance range rings are the scale for the display.)
Identifying weather related data associated with a distance within the new threshold distance… rendering the weather related data within the… threshold distance in the near range portion at the first scale… identifying weather related data associated with a distance beyond the… threshold distance; compressing the distance from a center point for each the weather related data beyond the… threshold distance; and… rendering the distance compressed weather related data beyond the threshold distance in the mid-to-long range portion (Michie: [Column 1, Lines 18-24], [Column 1, Lines 27-45], and [Column 2, Lines 2-7] "The present invention, on the other hand, features a non-linear range scale which emphasizes the close-in range relative to a more distant range. With this arrangement, close-in targets such as weather disturbances are displayed larger and with substantial detail while more distant disturbances are displayed in a manner so as to alert the user to same."  Also, "This invention contemplates a non-linear radar range scale display arrangement wherein close-in targets are displayed [render weather related data within threshold distance in near range portion] with substantial detail, while more distant targets [render compressed weather data beyond threshold distance] are simultaneously discernable. For example, when using a radar system for detecting weather disturbances, a displayed weather pattern might be that of a long frontal weather disturbance... To alleviate this situation, the scale displayed in accordance with the present invention is proportional to the logarithm (log) to the base ten of the range (R). The displayed scale can be commensurate with a variety of non-linear functions in addition to log R as aforenoted, such as the square root of R, or R.sup.a, where "a" is a positive value less than one. The selection of a specific non-linear function is dependent upon how much emphasis is required on close-in versus distant ranges."  Also, "Part of a target such as a weather cell 5 is within ring 2 [identify weather related data within threshold distance]; the rest of target 5 and most of a target 7 are within ring 4 [identify weather related data beyond threshold distance]; the rest of target 7 and targets 9, 11, 13 and part of a target 15 are within ring 6 [identify weather related data beyond threshold distance]; and the rest of target 15 and targets 17 and 19 are within ring 8 [identify weather related data beyond threshold distance].").
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to change the scale of the threshold distance to a new threshold distance of the display by re-identifying weather-related data associated with a distance within a new threshold distance, re-rendering the weather-related data within the new threshold distance, re-identifying weather-related data beyond the new threshold distance, compressing the weather-related data beyond the new threshold, and re-rendering the weather-related data beyond the threshold distance in view of Michie’s [Column 4, Lines 56-58] to change the scale of the display.  To change the threshold, it would be obvious to change the scale because changing the scale would also change the threshold distances because the threshold distance range rings are the scale for Michie’s display.  Therefore, it would have been obvious because Michie teaches to changing the scale to change the threshold distance to a new threshold, identify weather-related data within and beyond the new threshold, render the near range weather-related data, compressing the weather-related data beyond the new threshold, and rendering the weather-related data beyond the threshold distance.
19.	Regarding Claim 14, Michie remains as applied above in Claim 9, and further, teaches receiving an instruction to change the first scale (Michie: [Column 4, Lines 56-58] "It should be noted that the arrangement can be used on any range scale [change first scale] by simply changing the main clock input.").
	Michie fails to explicitly teach rendering the near range portion at a second scale; re-compressing the distance from the center point for each the weather-related data beyond the threshold distance based on the second scale; and re-rendering the distance compressed weather-related data beyond the threshold distance in the mid-to-long range portion.  
	However, Michie does teach that the display can be used at any scale and also teaches to rendering the near range portion… compressing the distance from the center point for each the weather-related data beyond the threshold distance…. rendering the distance compressed weather-related data beyond the threshold distance in the mid-to-long range portion (Michie: [Column 1, Lines 27-45] "This invention contemplates a non-linear radar range scale display arrangement wherein close-in targets are displayed [render weather related data within threshold distance (near range portion)] with substantial detail, while more distant targets [render compressed weather data beyond threshold distance] are simultaneously discernable. For example, when using a radar system for detecting weather disturbances, a displayed weather pattern might be that of a long frontal weather disturbance... To alleviate this situation, the scale displayed in accordance with the present invention is proportional to the logarithm (log) to the base ten of the range (R). The displayed scale can be commensurate with a variety of non-linear functions in addition to log R as aforenoted, such as the square root of R, or R.sup.a, where "a" is a positive value less than one. The selection of a specific non-linear function is dependent upon how much emphasis is required on close-in versus distant ranges.").
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to change the scale of the display by rendering the near range portion at a second scale, re-compressing the weather-related data beyond the threshold distance, and re-rendering the weather-related data beyond the threshold distance in view of Michie’s [Column 4, Lines 56-58] to change the scale of the display.  Therefore, to change the scale, it would be obvious because Michie teaches to change the scale and to render the near range portion, compress the distance for each weather-related data beyond the threshold distance, and to render the weather-related data beyond the threshold.
20.	Claims 2, 7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Michie (US 5337057 A) in view of Kronfeld (US 9134418 B1).
21.	Regarding Claim 2, Michie remains as applied above in Claim 1.
	Michie fails to teach identifying a severity metric associated with each weather-related datum beyond the threshold distance; determining a highest severity metric; and maintaining the highest severity metric when compressing the distance from the center point for each the weather-related data beyond the threshold distance.  
	However, in the same field of endeavor, Kronfeld teaches identifying a severity metric associated with each weather-related datum beyond the threshold distance (Kronfeld: [Column 3, Lines 38-42] and [Column 13, Lines 16-20] "The systems and methods herein may be used to adjust or qualify a display of weather radar information based on the lightning flash rates and corresponding information (e.g., changing colors of a weather cell in the display, identifying regions of risk, etc.)."  Also, "Process 1000 further includes adjusting the color of areas in the display based on the color-coding scheme (step 1008). For example, referring to display image 400 of FIG. 4, a color of a weather cell 402, 404, 406, or 408 may be adjusted [identify severity metric associated with weather data] based on the determination in step 1006."); 
Determining a highest severity metric; and maintaining the highest severity metric when compressing the distance from the center point for each the weather-related data beyond the threshold distance (Kronfeld: [Column 11, Lines 39-45] "Display module 710 may display an indicator to show such regions using any type of color, pattern, or other display setting (e.g., by increasing a color level of a weather cell from yellow to red [determine highest severity metric] if at least a portion of the weather cell includes high lightning flash rates [maintain highest severity metric], in an embodiment where red indicates a relatively higher hazard threat level than yellow). In some embodiments, display module 710 may display an indicator of the region surrounding the primary threat region using a speckled or dotted indicator, such as a yellow or red speckled region indicator surrounding and/or including the primary threat region.").  
Michie and Kronfeld are considered to be analogous to the claim invention because they are in the same field of providing pilots weather data.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Michie to incorporate the teachings of Kronfeld to determine a severity metric and display the highest-level severity metric because it provides the benefit of increasing pilot awareness of weather hazards while flying an aircraft.  Understanding the severity of weather may help flight crews of the aircraft navigate through or around severe weather.
22.	Regarding Claim 7, Michie remains as applied above in Claim 1.
	Michie fails to explicitly teach rendering a plurality of radial markers continuously across both the near range portion and mid-to-long range portion. 
	However, in the same field of endeavor, Kronfeld teaches rendering a plurality of radial markers continuously across both the near range portion and mid-to-long range portion (Kronfeld: [Column 4, Lines 43-52] "Aircraft may be equipped with weather radar systems to provide further information about potential weather hazards to the pilot. Referring to FIG. 4, an example plan view display of weather radar data is shown. The plan view display image 400 is shown illustrating various weather cells in the vicinity of the aircraft. Display image 400 may provide a pilot with information about the range and bearing [plurality of radial markers continuously across portion range portions] from the aircraft to weather cells in proximity to the aircraft. Several weather cells are shown in display image 400 as being proximate to the aircraft, including weather cells 402, 404, 406, and 408.").
Michie and Kronfeld are considered to be analogous to the claim invention because they are in the same field of providing pilots weather data.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Michie to incorporate the teachings of Kronfeld to display radial markers across both portions of the display because it provides the benefit of increasing pilot awareness by providing the pilot with range and bearing information.
23.	Regarding Claim 10, Michie remains as applied above in Claim 9.
	Michie fails to teach identify a severity metric associated with each weather-related datum beyond the threshold distance; determine a highest severity metric; and maintain the highest severity metric when compressing the distance from the center point for each the weather-related data beyond the threshold distance.  
	However, in the same field of endeavor, Kronfeld teaches to identify a severity metric associated with each weather-related datum beyond the threshold distance (Kronfeld: [Column 3, Lines 38-42] and [Column 13, Lines 16-20] "The systems and methods herein may be used to adjust or qualify a display of weather radar information based on the lightning flash rates and corresponding information (e.g., changing colors of a weather cell in the display, identifying regions of risk, etc.)."  Also, "Process 1000 further includes adjusting the color of areas in the display based on the color-coding scheme (step 1008). For example, referring to display image 400 of FIG. 4, a color of a weather cell 402, 404, 406, or 408 may be adjusted [identify severity metric associated with weather data] based on the determination in step 1006."); 
Determine a highest severity metric; and maintain the highest severity metric when compressing the distance from the center point for each the weather-related data beyond the threshold distance (Kronfeld: [Column 11, Lines 39-45] "Display module 710 may display an indicator to show such regions using any type of color, pattern, or other display setting (e.g., by increasing a color level of a weather cell from yellow to red [determine highest severity metric] if at least a portion of the weather cell includes high lightning flash rates [maintain highest severity metric], in an embodiment where red indicates a relatively higher hazard threat level than yellow). In some embodiments, display module 710 may display an indicator of the region surrounding the primary threat region using a speckled or dotted indicator, such as a yellow or red speckled region indicator surrounding and/or including the primary threat region.").  
Michie and Kronfeld are considered to be analogous to the claim invention because they are in the same field of providing pilots weather data.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Michie to incorporate the teachings of Kronfeld to determine a severity metric and display the highest-level severity metric because it provides the benefit of increasing pilot awareness of weather hazards while flying an aircraft.  Understanding the severity of weather may help flight crews of the aircraft navigate through or around severe weather.
24.	Regarding Claim 15, Michie remains as applied above in Claim 9.
	Michie fails to explicitly teach to render a plurality of radial markers continuously across both the near range portion and mid-to-long range portion.
	However, in the same field of endeavor, Kronfeld teaches to render a plurality of radial markers continuously across both the near range portion and mid-to-long range portion (Kronfeld: [Column 4, Lines 43-52] "Aircraft may be equipped with weather radar systems to provide further information about potential weather hazards to the pilot. Referring to FIG. 4, an example plan view display of weather radar data is shown. The plan view display image 400 is shown illustrating various weather cells in the vicinity of the aircraft. Display image 400 may provide a pilot with information about the range and bearing [plurality of radial markers continuously across portion range portions] from the aircraft to weather cells in proximity to the aircraft. Several weather cells are shown in display image 400 as being proximate to the aircraft, including weather cells 402, 404, 406, and 408.").
Michie and Kronfeld are considered to be analogous to the claim invention because they are in the same field of providing pilots weather data.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Michie to incorporate the teachings of Kronfeld to display radial markers across both portions of the display because it provides the benefit of increasing pilot awareness by providing the pilot with range and bearing information.
25.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Michie (US 5337057 A) in view of Kubota (US 20130286022 A1).
26.	Regarding Claim 3, Michie remains as applied above in Claim 1, and further, teaches rendering a first set of distance markers in the near range portion; and rendering a second set of distance markers in the mid-to-far range portion (Michie: [Column 1, Lines 64-68; Column 2, Lines 1-2 and Lines 11-31] "In implementing the invention, values for a plurality of range rings are determined for a non-linear scale. With reference to FIG. 1, four such rings are shown and are designated by the numerals 2, 4, 6 and 8 [rendering distance markers]. Range ring 8 [render second set of distance markers in mid to far range portion] is at full distance, range ring 6 [render second set of distance markers in mid to far range portion] is at three-quarter distance, range ring 4 [render second set of distance markers in mid to far range portion] is at one-half distance and range ring 2 [render first set of distance markers in near range portion] is at one-quarter distance... With the above in mind, consider the following: D=(log R)/K, (1) where D equals displayed distance (1.0 is full scale); R equals radar range in nautical miles (nm) and K is a constant to normalize the radar range to the displayed range. For outer ring 8, D equals 1. Thus, substituting appropriate values in equation (1), the following is obtained: 1=(log 320)/K, (2) where K equals 2.505. For ring 6, log R equals 0.75.times.2.505, or R equals 75.7 nm, nominally 80 nm, as shown in the Figure. Similarly, for ring 4, log R equals 0.5.times.2.505 or R equals 17.9, nominally 20 nm, and for ring 2 log R equals 0.25.times.2.505, or R equals 4.2, nominally 5 nm, as also shown in FIG. 1.").
	Michie fails to explicitly teach wherein the first set of distance markers and second set of distance markers represent a same relative distance.  
	However, in the same field of endeavor, Kubota teaches wherein the first set of distance markers and second set of distance markers represent a same relative distance (Kubota: [0058] "The second range 72 is an annular range between 3 km and 8 km centering on the ship position, and a range ring 72a [second set of distance markers] is displayed every 1 km from the ship position within the range. In other words, the first and second ranges 71 and 72 have the same display reference position, and each of the ranges is determined based on the distance from the display reference position... The scale of the second range 72 is fixed; however, it is smaller than that of the first range 71, and therefore, an interval between the adjacent range rings 72a is narrower [represent same relative distance] than that between the adjacent range rings 71a [first set of distance markers]. With this configuration, information on a range far from the ship can be displayed to some extent while displaying the detailed situation near the ship.").  
Michie and Kubota are considered to be analogous to the claim invention because they are in the same field of providing pilots potential hazard data.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Michie to incorporate the teachings of Kubota to display the first and second set of distance markers that represent a same relative distance because it provides the benefit of information on a range far from the vehicle that can be displayed while displayed the detailed situation near the vehicle.
27.	Regarding Claim 11, Michie remains as applied above in Claim 9, and further, teaches to 12129134US01render a first set of distance markers in the near range portion; and render a second set of distance markers in the mid-to-far range portion (Michie: [Column 1, Lines 64-68; Column 2, Lines 1-2 and Lines 11-31] "In implementing the invention, values for a plurality of range rings are determined for a non-linear scale. With reference to FIG. 1, four such rings are shown and are designated by the numerals 2, 4, 6 and 8 [rendering distance markers]. Range ring 8 [render second set of distance markers in mid to far range portion] is at full distance, range ring 6 [render second set of distance markers in mid to far range portion] is at three-quarter distance, range ring 4 [render second set of distance markers in mid to far range portion] is at one-half distance and range ring 2 [render first set of distance markers in near range portion] is at one-quarter distance... With the above in mind, consider the following: D=(log R)/K, (1) where D equals displayed distance (1.0 is full scale); R equals radar range in nautical miles (nm) and K is a constant to normalize the radar range to the displayed range. For outer ring 8, D equals 1. Thus, substituting appropriate values in equation (1), the following is obtained: 1=(log 320)/K, (2) where K equals 2.505. For ring 6, log R equals 0.75.times.2.505, or R equals 75.7 nm, nominally 80 nm, as shown in the Figure. Similarly, for ring 4, log R equals 0.5.times.2.505 or R equals 17.9, nominally 20 nm, and for ring 2 log R equals 0.25.times.2.505, or R equals 4.2, nominally 5 nm, as also shown in FIG. 1.").
	Michie fails to explicitly teach wherein the first set of distance markers and second set of distance markers represent a same relative distance.  
	However, in the same field of endeavor, Kubota teaches wherein the first set of distance markers and second set of distance markers represent a same relative distance (Kubota: [0058] "The second range 72 is an annular range between 3 km and 8 km centering on the ship position, and a range ring 72a [second set of distance markers] is displayed every 1 km from the ship position within the range. In other words, the first and second ranges 71 and 72 have the same display reference position, and each of the ranges is determined based on the distance from the display reference position... The scale of the second range 72 is fixed; however, it is smaller than that of the first range 71, and therefore, an interval between the adjacent range rings 72a is narrower [represent same relative distance] than that between the adjacent range rings 71a [first set of distance markers]. With this configuration, information on a range far from the ship can be displayed to some extent while displaying the detailed situation near the ship.").  
Michie and Kubota are considered to be analogous to the claim invention because they are in the same field of providing pilots potential hazard data.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Michie to incorporate the teachings of Kubota to display the first and second set of distance markers that represent a same relative distance because it provides the benefit of information on a range far from the vehicle that can be displayed while displayed the detailed situation near the vehicle.
Prior Art
28.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Horvath (US 6473003 B1)
Kubota (US 20120274504 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663